        Case: 1:19-cv-02039 Document #: 2 Filed: 03/25/19 Page 1 of 1 PageID #:7


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

               In the Matter of Arbitration
Case Title: between Huron Consulting                       Case Number:         19 - cv - 02039
               Group, Inc. v. Ronald Gruner

An appearance is hereby filed by the undersigned as attorney for:
               Huron Consulting Group, Inc.
Attorney name (type or print): Christopher J. Barber

Firm:    Williams Montgomery & John Ltd.

Street address:      233 S. Wacker Dr., Suite 6800

City/State/Zip:     Chicago, IL 60606

Bar ID Number: 6192190                                     Telephone Number: (312) 443-3277
(See item 3 in instructions)

Email Address:        cjb@willmont.com

Are you acting as lead counsel in this case?                                    X Yes              No

Are you acting as local counsel in this case?                                        Yes       X No

Are you a member of the court’s trial bar?                                      X    Yes           No

If this case reaches trial, will you act as the trial attorney?                 X    Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on       March 25, 2019

Attorney signature:            S/ Christopher J. Barber
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
